Case 3:14-cr-00175-WHA Document 956-18 Filed 12/31/18 Page 1 of 10




           EXHIBIT R
        Case 3:14-cr-00175-WHA Document 956-18 Filed 12/31/18 Page 2 of 10



                  LOBO INCIDENT DESCRIPTION & FACTUAL SUMMARY

For completeness, this incident description and factual summary should be read in conjunction
with the Factual Report Guidance and the contemporaneously submitted response to Question
62.

Background:

On October 12, 2017, PG&E filed an Electric Safety Incident Report (Incident No. 171012-
8565) concerning an incident that occurred near 11218 Lone Lobo Trail near Nevada City,
Nevada County (the “incident location” as defined by the CPUC’s December 7, 2017, letter).
CAL FIRE removed both a Ponderosa Pine tree and distribution conductors on the Narrows 2102
(21 kV) Circuit at the incident location before releasing the incident location. Prior to CAL
FIRE removing the tree, PG&E employees who assisted with CAL FIRE’s evidence collection
reported briefly observing the pine tree resting on the conductors. PG&E does not know how
the tree came to rest on the conductors because CAL FIRE removed the tree prior to PG&E
having a chance to inspect the tree. 1

According to CAL FIRE’s website, the Lobo fire is part of the Wind Complex, which consists of
four different fires: Cascade, La Porte, Lobo, and McCourtney, and the location of the Lobo fire
is near Lone Lobo Trail.

According to CAL FIRE’s website, the Lobo fire started at 12:01 AM on October 9, 2017.

Incident Overview:




The incident location is served by the Narrows 2102 Circuit and is located to the load-side of
Fuse 6475.

On October 8, 2017, at 11:25 PM, per PG&E records, the smart meter at service point
6526846632, one of three smart meters downstream of the incident location, recorded a NIC
Power Down event. PG&E has not received messages nor been able to retrieve data from the
other two smart meters downstream of the incident location. PG&E believes these two
additional smart meters were destroyed in the fire. At 11:27 PM, per PG&E records, Line

    1
       In its initial EIR, PG&E reported that a ponderosa pine tree “fell on the Narrows 2102 (21
kV) Circuit near 11218 Lone Lobo Trail.” PG&E never had any information that the tree, in
fact, fell on the conductors; PG&E only briefly observed the tree resting on the conductors
during CAL FIRE’s evidence collection.


CONFIDENTIAL
                                           Page 1 of 9
        Case 3:14-cr-00175-WHA Document 956-18 Filed 12/31/18 Page 3 of 10



Recloser 48484—the first recloser upstream from the incident location on the Narrows 2102
Circuit—operated and reclosed. Then at 11:28 PM, per PG&E records, Line Recloser 2220—
the second recloser upstream from the incident location—operated and locked out. 2

On October 10, according to PG&E records, a crew foreman, along with a lineman, were the first
PG&E responders to the incident location. Per the foreman and lineman, when they arrived near
the incident location, an unidentified man denied the crew access to the incident location because
of an “investigation.” The foreman and lineman stated that they then left and returned to the
incident location later the same day. Per PG&E records, at 5:17 PM, the foreman reported
opening Fuse 6475, which was mounted on the pole on the source-side of the incident location.
The foreman and lineman stated that they left the scene with the single fuse for Fuse 6475
hanging near the bottom of the pole and put up a “man on line” tag onto the pole with Fuse 6475.
  The foreman stated that he saw evidence of limited vegetation burn near Fuse 6475. The
lineman stated that the area around Fuse 6475 was burnt and ashy.

At 6:56 PM on October 10, per PG&E records, a troubleman manually closed Line Recloser
2220, restoring 861 customers. The incident location remained de-energized because Fuse 6475
remained open.

On either October 10 or 11, 2017, per a PG&E senior field engineering technician and a lineman,
CAL FIRE brought a PG&E crew to the incident location to assist in collecting evidence but the
crew declined because it was near dusk. On October 12, 2017, at 09:41 AM, per PG&E records,
an electric crew foreman opened Fuse 7445, the next fuse upstream from Fuse 6475, at CAL
FIRE’s request. CAL FIRE removed a Ponderosa Pine tree before PG&E had a chance to
observe where it was rooted or why it was leaning on the conductors. Based on pink paint on
one tree stump, which is reflected in a photo of the incident location, PG&E believes that the
Ponderosa Pine tree removed by CAL FIRE was rooted approximately 50 feet downhill from the
distribution conductors. CAL FIRE has not allowed PG&E to inspect the tree taken into
evidence so PG&E cannot verify which tree was observed leaning on the conductors. Per an
electric construction supervisor and an electric crew foreman, a PG&E crew removed the
distribution conductors at CAL FIRE’s request. Shortly afterward, CAL FIRE released the
incident location. Per PG&E records, the electric crew foreman then reported that he completed
the repair work. At 12:10 PM, per PG&E records, the electric crew foreman closed Fuse 6475.
At 12:50 PM, per PG&E records, the electric crew foreman closed Fuse 7445, restoring 19
customers and power to the incident location.




    2
      The operation of Line Recloser 2220 is reflected in a Sequence Of Events (SOE) download
The ILIS Outage Report XX-XXXXXXX reports Line Recloser 2220 was reported “open” at October
10 at 11:14 AM. See PGE-CPUC_00014019.


CONFIDENTIAL
                                           Page 2 of 9
      Case 3:14-cr-00175-WHA Document 956-18 Filed 12/31/18 Page 4 of 10



Evidence Collection:

CAL FIRE collected conductors and a Ponderosa Pine tree at the incident location. The
conductors collected by CAL FIRE were 4AR (Aluminum Conductor, Steel Reinforced)
installed in 1973. PG&E also believes that CAL FIRE collected the “man on line” tag and the
single fuse from Fuse 6475. PG&E does not know whether CAL FIRE collected additional
evidence at the incident location. CAL FIRE released the incident location on October 12, 2017.

Timeline:

                                               Lobo
 Event                                         CPUC Bates Number        CAL FIRE Bates
                                               Reference                Number Reference
 October 8, 2017, 11:25 PM: Per PG&E
 records, the smart meter at service point
 6526846632, one of three smart meters
 downstream of the incident location,
 recorded a NIC Power Down event.
 October 8, 2017, 11:27 PM: Per PG&E           PGE_CPUC_00007887
 records, Line Recloser 48484 operated and
 reclosed.
 October 8, 2017, 11:28 PM: Per PG&E
 records, Line Recloser 2220 operated and
 locked out.
 October 9, 2017 12:01 AM: Per CAL
 FIRE’s website, the start time of the Lobo
 fire.
 October 10, 2017: Per a crew foreman and
 lineman, an unidentified man denied a
 PG&E crew access to the incident location.
 October 10, 2017, 5:17 PM: Per PG&E           PGE-CPUC_00013943        PGE-CF_00136690
 records, a foreman reported opening Fuse
 6475.
 October 10, 2017, 6:56 PM: Per PG&E           PGE-CPUC_00014019,       PGE-CF_00136698, at
 records, a troubleman manually closed         at 020                   699
 Line Recloser 2220.
 October 10 or 11, 2017: Per a PG&E senior
 field engineering technician and a lineman,
 CAL FIRE brought a PG&E crew to the
 incident location to assist in collecting
 evidence but the crew declined because it
 was near dusk.
 October 12, 2017, 09:41 AM: Per PG&E          PGE-CPUC_00013914
 records, an electric crew foreman opened
 Fuse 7445 at CAL FIRE’s request.


CONFIDENTIAL
                                          Page 3 of 9
     Case 3:14-cr-00175-WHA Document 956-18 Filed 12/31/18 Page 5 of 10



                                             Lobo
Event                                        CPUC Bates Number   CAL FIRE Bates
                                             Reference           Number Reference
October 12, 2017: Per an electric            PGE-CPUC_00015756
construction supervisor and an electric
crew foreman, a PG&E crew removed the
distribution conductors at CAL FIRE’s
request. CAL FIRE released the Lobo
incident location. Per PG&E records,
PG&E completed repair work.
October 12, 2017, 12:10 PM: Per PG&E         PGE-CPUC_00013943   PGE-CF_00136690
records, an electric crew foreman closed
Fuse 6475.
October 12, 2017, 12:50 PM: Per PG&E         PGE-CPUC_00013914
records, an electric crew foreman closed
Fuse 7445, restoring power to the incident
location.




CONFIDENTIAL
                                         Page 4 of 9
     Case 3:14-cr-00175-WHA Document 956-18 Filed 12/31/18 Page 6 of 10



Source List:

 Source                   Brief Description
 PGE-CPUC_00012216        Log of Evidence Collected by CAL FIRE (amended response)
 PGE_CPUC_00007887-       SCADA data produced to CPUC.
 7888
 PGE-CPUC_00013914        ILIS Outage Report XX-XXXXXXX
 PGE-CPUC_00013943        ILIS Outage Report XX-XXXXXXX
 PGE-CPUC_00014019        ILIS Outage Report XX-XXXXXXX
 PGE-CPUC_00014063        Narrows 2102 Circuit Map produced to CPUC.
 PGE-CPUC_00015756        Electric Overhead Tag No. 113766009
 Lobo Electrical Safety   10/12/2017 Initial Electric Incident Report to the CPUC
 Incident Report
 Lobo Electrical Safety   11/8/2017 20-Day Electric Incident Report to the CPUC
 Incident Report
 Response to Question     12/29/2017 Response to CPUC’s October 2017 Wildfire Data
 35                       Request
 Response to Question     12/29/2017 Response to CPUC’s October 2017 Wildfire Data
 36                       Request
 CAL FIRE Website         “Lobo Fire (Wind Complex) Incident Description”,
                          http://cdfdata.fire.ca.gov/incidents/incidents_details_info?incident_i
                          d=1877 (last updated Feb. 9, 2018).
 PGE-CPUC_00016576        Photo of tree stump with pink paint
 AMI Smart Meter Data     AMI Smart Meter Data




CONFIDENTIAL
                                         Page 5 of 9
      Case 3:14-cr-00175-WHA Document 956-18 Filed 12/31/18 Page 7 of 10



Factual Report Guidance:

PG&E is providing Incident Description and Factual Summaries (the “Reports”) for each
incident location, as defined by the CPUC’s December 7, 2017, letter. In addition to Question
62, these Reports provide a complete response to Question 1. These Reports also provide a
partial response to Question 54. Documents and attachments responsive to Question 54 are
being produced with that response.

PG&E’s review and collection of records are ongoing, and these Reports are based on
information that PG&E believes may be relevant to the incident location, as defined by the
CPUC’s December 7, 2017, letter, based on information currently known. In preparing these
Reports, PG&E has not included data or information that may not be relevant to the incident
location, as defined by the CPUC’s December 7, 2017, based on information currently known,
for example:
    • Transmission-level outages, which because of their wide-spread impact, may have caused
        an outage at the incident location, unless the source of the outage appears to have been
        related to the incident location or the transmission-level outage de-energized the incident
        location; or
    • Certain minor alarms sent by protection devices that did not result in a sustained outage
        at the incident location.
Raw data has, however, been provided in response to other questions.

PG&E has not reviewed potentially relevant information that is in the possession of CAL FIRE
or any other entity. The causes of the incidents are still under investigation and it is premature to
draw conclusions about whether the “fire locations” or “incident locations” addressed by these
Reports are points of origin.

Moreover, PG&E has relied on some publicly available information provided by third parties,
such as CAL FIRE. For example, PG&E has relied on the start times designated by CAL FIRE
as indicated in PG&E’s response to Question 25, submitted to the CPUC on January 31, 2018, in
generating these Reports. PG&E is not presently able to validate this information.

For these reasons, among others, the facts described in the Reports may or may not be relevant to
questions of causation or origin with respect to any incidents, and there may also be other facts
not in the Reports that are relevant to questions of causation or origin of any incidents.

In addition, please find a list of additional explanations related to particular points.

Single Line Diagrams

For ease of reference, PG&E has included reproductions of the single line diagrams produced in
response to Question 28, submitted to the CPUC on December 29, 2017.. Any reference to “area
of interest” in the single line diagrams refers to the incident location, as defined by the CPUC’s
December 7, 2017, letter. The single line diagrams show the incident location and the location
of all protection devices upstream of the incident location back to the distribution circuit breaker
at the substation. Smart Meters, switches, and any devices downstream of incident locations are
not shown on the single line diagrams, although they may be referenced in the Reports.

CONFIDENTIAL
                                             Page 6 of 9
      Case 3:14-cr-00175-WHA Document 956-18 Filed 12/31/18 Page 8 of 10



Below please find a legend that explains the symbols used in the diagrams.




First Responders

As indicated above, in response to Question 54, PG&E has included in its Reports an account of
the first PG&E employee who attempted to access the incident location before the CPUC’s site
visit with PG&E to the incident location, as defined by the CPUC’s December 7, 2017, letter.

Repair and/or Restoration Work

PG&E has included information related to when repair and/or restoration work was completed.
PG&E has not attempted to include all dates on which repair crews were present at or near
incident locations, as defined by the CPUC’s December 7, 2017, letter, either in the incident
overview or the timeline.

Timeline

As indicated above, in response to Question 1, PG&E has included a timeline of certain
equipment operations and actions of PG&E employees at or near the incident locations,
including during the period 12 hours prior to CAL FIRE’s designated start time, as indicated in
PG&E’s response to Question 25, until the date (if known) when CAL FIRE obtained PG&E
facilities for evidence, CAL FIRE released the incident scene, or repair and/or restoration work
was completed, whichever event came last. PG&E has not included every possible data point
during the timeline time period. Rather, as indicated above, the timelines include information
that PG&E believes may be relevant to the incident location, as defined by the CPUC’s
December 7, 2017, letter, based on information currently known. Where records have been
produced, PG&E provided the Bates number. Within a single row, some information may be
based on records that have been produced, while other information may be based on records or
other information that have not been produced.

Operational Data

PG&E has relied on certain operational data sets (e.g., SCADA, AMI) in preparing these
Reports. There may be data discrepancies between different operational data sources. For
example, timestamps of a common event across different operational data sources may differ. In
these Reports, PG&E has documented to the best of its ability the most accurate occurrence time
based on its current understanding.




CONFIDENTIAL
                                           Page 7 of 9
      Case 3:14-cr-00175-WHA Document 956-18 Filed 12/31/18 Page 9 of 10



       SCADA Data

SCADA (Supervisory Control And Data Acquisition) data includes alarm and event data
remotely collected in real time from data-collection capable devices on PG&E’s electric
distribution and transmission circuits. Reclosers and circuit breakers are examples of devices
that may report SCADA data. Fuses do not have SCADA connectivity and, therefore, do not
report SCADA data. SCADA alarms and events memorialize electrical events on a circuit.
However, they are associated with the device that collected them and do not include information
on the specific cause or precise origin location of the electrical event that they memorialize.

As noted above, PG&E has not included all SCADA events in the Incident Overview or the
Timeline. For example, Minimum To Trip (“MTT”) alarms have not been included. MTT
alarms are generated when a SCADA-enabled device identifies a circuit load that exceeds a
maximum threshold load but for less than a certain amount of time. MTT alarms can be frequent
and do not include information on the specific cause or origin location of the event that triggered
them. A record of all SCADA events and alarms that occurred during the requested time periods
has been previously produced in response to Question 25, submitted to the CPUC on January 31,
2018, in the Bates range PGE-CPUC_00007875-7911.

       AMI Data

Smart Meters are electric meters designed to record customer electricity usage, primarily for
billing purposes. They can record and transmit electrical data including usage, voltage and event
data (“Smart Meter” or “AMI” data). In certain situations, data collected by these meters may
be helpful to determine information about outages. For example, a Smart Meter’s “last gasp” is
an event that may show the time at which a specific Smart Meter lost power. In conjunction with
data from other Smart Meters, “last gasp” data might indicate when a certain location on the
electric grid lost power or some other secondary problem. A “NIC power down” is a recorded
log event when a Smart Meter initiates a shut down. A “zero volt reading” occurs when a meter
is partially energized (between 25% and 75%) at the time of a reading. Each of these readings
will only occur if the communication from the Smart Meter is successfully received (or
subsequently retrieved and downloaded if the Smart Meter is still accessible).

As noted above, PG&E has not included all AMI events in the Incident Overview or the
Timeline. For example, sag or swell events have not been included. Smart Meters record these
events when they detect a decrease (sag) or increase (swell) in voltage above or below a certain
threshold for more than a certain period of time. Sag and swell events do not have specific
timestamps; the data indicates only that they occurred during a certain time interval. Sag and
swell events may indicate unusual activity; however, they do not indicate the location of that
unusual activity. Smart Meter data was not requested in the November 21, 2017, Data Requests
and has not been produced in response to those Data Requests.

Reclosing Device Operations

PG&E is providing certain times at which reclosing devices “operated” (opened or closed),
which could include multiple operations depending on the device’s settings before the device
ultimately stayed closed or stayed open.

CONFIDENTIAL
                                           Page 8 of 9
     Case 3:14-cr-00175-WHA Document 956-18 Filed 12/31/18 Page 10 of 10



Outage Records

PG&E has relied on certain information from its Integrated Logging Information System
Operations Database (“ILIS”) in preparing these Reports. As explained in response to Question
27, submitted to the CPUC on March 30, 2018, ILIS is PG&E’s system of record for distribution
transformer-level and above outages. ILIS is the application used by the distribution system
operators to document information pertinent to the operation of the electric system. Due to the
nature of how information is documented in the application, there may be discrepancies in
outage start times and other information between ILIS and other data sources. For example, ILIS
does not record single-customer or service-level outages, in accordance with CPUC Decision 96-
09-045 and Advice Letter 3812-E on outage reporting requirements. Data from these ILIS
records should be reviewed and considered together and in conjunction with those other data
sources.

Outage cause information in ILIS is preliminary and is based on the best available information at
the time, from initial field intelligence and through spot check quality reviews.

Smart Meter Service Point ID Numbers

Some PG&E records identify Smart Meters by their associated Service Point ID number
(“SP_ID”), while other records identify Smart Meters by their associated “Badge” numbers. For
consistency, all Reports use SP_ID to identify Smart Meters. PG&E will provide a translation
between SP_ID and Badge numbers upon request.

Source List

At the end of each Report, PG&E has included a list of records on which it relied in drafting each
Report. When PG&E indicates in a Report that information is per PG&E records, PG&E is
referring to the records identified at the end of the Report. Where records have been produced,
PG&E provided the Bates number. In addition to the items on the source list, PG&E relied on a
variety of internal databases to make an assessment of location information regarding devices
and individuals (e.g., GIS, GPS) and observations made by PG&E employees including the first
PG&E employee who attempted to access the incident location before the CPUC’s site visit with
PG&E to the incident location.




CONFIDENTIAL
                                           Page 9 of 9
